DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 5,702,136 to Funk et al (Funk) in view of US Pat No 6,722,714 to Ooe et al (Ooe) and US Pat No 7,625,020 to Fujimatsu et al (Fujimatsu).

    PNG
    media_image1.png
    698
    860
    media_image1.png
    Greyscale

Funk discloses a vehicle door apparatus comprising a housing (22) fixed in a door; a lever operation mechanism (2, 4) supported on the housing, and causing a release lever (14) connected to a door lock part to perform an opening operation in accordance with manipulation of an inner handle (23) in an opening direction, the door lock part holding the door in a closed state when the release lever does not perform the opening operation, the door lock part bringing the door into an openable state upon the opening operation of the release lever.
The apparatus further comprises a child protect lever (17) movably supported on the housing, and making, by its movement to one side, manipulation force of the inner handle 

First, Funk fails to disclose that the door is a sliding door. Funk just discloses that the apparatus is on a door of the vehicle.
Ooe teaches that it is well known in the art to provide a child protect lever (45) for interacting with a door mechanism of a sliding door.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the apparatus described by Funk, on a sliding door assembly, as taught by Ooe, in order to protect from operating a sliding door by children, like in the back of a minivan.
Applicant is reminded that a recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus, which differentiates it from a prior art reference disclosing the structural limitations of the claim.  

Second, Funk fails to disclose that the apparatus comprises a bracket that support the lever operating mechanism, the child protect lever and the slider. Funk discloses that the lever operating mechanism and the child protect lever are within a housing, and that the slider is supported on an outside panel (6). 

    PNG
    media_image2.png
    559
    769
    media_image2.png
    Greyscale

Fujimatsu teaches that it is well known in the art to provide the majority of the elements of a door apparatus, like a child protect lever (16), release lever (14), a lever operated mechanism (14 and 15) and a slider mechanism (9 and 40) that has an operating portion (9) protruding an outside panel, all mounted on a bracket (8).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the elements of the apparatus described by Funk, on a bracket, as taught by Fujimatsu, in order to provide a more compacted apparatus with all the essential elements in one place.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 5,702,136 to Funk et al (Funk) in view of US Pat No 6,722,714 to Ooe et al (Ooe), US Pat .
Funk, as modified by Ooe and Fujimatsu, fails to disclose that the slider has an inclined face facing the child protect lever that when the slider is pushed to the vehicle compartment interior side, the slider pushes the child protect lever with the inclined face so as to move the child protect lever to the one side. Funk discloses a flat surface in contact with the child protect lever.

    PNG
    media_image3.png
    580
    745
    media_image3.png
    Greyscale

Nieto Avila teaches that it is well known in the art to provide a slider (122) that is pushed toward an interior compartment, in order to push and move a lever (82). The slider comprises an inclined surface (172) that engages the lever.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/Carlos Lugo/
Primary Examiner
Art Unit 3675



May 30, 2021